DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (corresponding to claims 1-4 and 8-14) and Species A (corresponding to Figs. 8-9 and 13) in the reply filed on April 11, 2022, is acknowledged.  In response to Applicant’s election, claims 1-14 are pending in this application with claims 5-7 being withdrawn from consideration.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "27" and "28" have both been used to designate what appears to be a rear surface in at least Figs. 2 and 3.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character “27” in at least Fig. 2; and reference character “47” in at least Fig. 4.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification – Disclosure
The disclosure is objected to because of the following informalities:
at [0008], the first use of the abbreviated unit “cN”, which appears to refer to centinewtons, should instead read “centinewtons (cN)” to properly introduced the abbreviation;
at [0029], the word “texture” appears that it should instead read “textile”;
at [0055], [0056], [0058], [0060], [0061], and [0063], the word “peek” should instead read “peak”; and
at [0058], “concave” should instead read “concave shape”.  
Appropriate correction is required.
Claim Objections
Claims 1-4 and 8-14 are objected to because they are all directed to an “upper body of a garment”.  It is suggested that the preambles for all the claims be changed to instead refer to an “upper body garment” as depicted throughout the figures.
Claim 1 is objected to because of the following informalities:
At line 2, “a body including a rear body with a left armhole on the left side and a right armhole on the right side” should instead read “a body including a rear body and a front body, the body having a left armhole on a left side of the body and a right armhole on a right side of the body”; and
At line 4, “the shoulder blades” should instead read “shoulder blades”.  
Claim 2 is objected to because of the following informalities:
At line 3, “exerts” should read “is configured to exert”;
At line 3, “45 cN” should read “45 centinewtons (cN)” to properly introduce the first appearance of the abbreviation in the claims; and
At line 6, “exerts” should read “is configured to exert”.
Claim 4 is objected to because at lines 4 and 7, “stretched” should read “configured to stretch”.
Claim 8 is objected to because of the following informalities:
At line 3, “from” should read “measured from”;
At line 3, “a left side of the body” should read “the left side of the body”;
At lines 3-4 and line 7, “the deepest portion of the left armhole” should read “the deepest portion of the first concavity”;
At line 4, “from” should read “measured from”;
At line 4, “a right side of the body” should read “the right side of the body”; and
At lines 4-5 and lines 7-8, “the deepest portion of the right armhole” should read “the deepest portion of the second concavity”.
Claim 9 is objected to because of the following informalities:
At line 2, “the left armpit of a wearer” should read “a left armpit of the wearer”; and
At line 3, “the right armpit of the wearer” should read “a right armpit of the wearer”.
Claim 10 is objected to because at line 2, “the same fabric” should read “a same fabric”.
Claim 11 is objected to because of the following informalities: 
At line 2, “the same fabric” should read “a same fabric”; and
At line 3, “whose woofs” should read “wherein woofs of the same fabric”.
Claim 12 is objected to because at line 2, “the same fabric” should read “a same fabric”; and
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 2 recites that rear surface of the left and right sleeves each include “a high-tension region that exerts a stretching force of 45 cN or more when being stretched by 20% in a longitudinal direction of the [corresponding] sleeve”.  Although, Applicant discloses non-standard test conditions for obtaining these claimed values in non-standard units at [0029], Applicant does not disclose what material or materials these regions are made of (e.g., cotton, nylon, polyester, elastane, etc.) even by example.  Applicant further does not explicitly disclose a fabric construction (e.g., weave, knit, non-woven, etc.) of this material.  Therefore, one of ordinary skill in the art would not know how to make the invention, as no materials or fabric constructions are explicitly disclosed on which the disclosed test can be run in order to obtain the same stretch property values.  One would need to perform the disclosed non-standard test on potentially every fabric material and construction combination in order to find a combination that meets the claimed values.  Said another way, Applicant’s specification fails to teach how to make the claimed invention without undue experimentation.  
Claim 3 is similarly rejected for being dependent on claim 2.
Claim 4 similarly recites that the front surface of the left and right sleeves each include “a non-stretchy region that is stretched by less than 20% when receiving a force of 45 cN or more in a longitudinal direction of the [corresponding] sleeve”, and is rejected for reasons similar to claim 2 as described above.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein a portion of the rear body […] exerts a tensile force to pull the shoulder blades of a wearer horizontally inward”.  This limitation improperly recites active method steps in the product claim as opposed to a passive functional limitation.  Correction is required.  It is suggested that the limitation instead read “wherein a portion of the rear body […] is configured to exert a tensile force to pull shoulder blades of a wearer horizontally inward”.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above.
Claim 3 recites that each of the regions “ranges” from the surface to a front surface of a corresponding sleeve at lines 2 and 4.  It is unclear what is exactly meant by the word “ranges”.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the word “ranges” instead read “extends”.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claim 3 recites the limitations “a front surface thereof” at lines 3 and 5.  It is unclear to which structure’s front surface is being referred as multiple structures were previously introduced in the claim.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitations instead read “a front surface of the left sleeve” and “a front surface of the right sleeve”, respectively.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above.
Claim 4 is similarly rejected for being dependent on a rejected claim.
Claim 8 recites the limitation “a half to six times as long as the horizontal distance equals a horizontal distance from the deepest portion of the left armhole to the deepest portion of the right armhole” at lines 6-8.  This statement is confusing and poorly worded.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “wherein another horizontal distance measured from the deepest portion of the first concavity to the deepest portion of the second concavity equals one-half to six times as long as the horizontal distance”.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above. 
Claim 9 recites the limitation “highly flexible fabrics” at lines 3-4.  It is unclear what makes a fabric highly flexible as opposed to just merely flexible.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “flexible fabrics”.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claim 10 recites the limitation "the front body" at line 1.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  As discussed in the objections to claim 1 above, it is suggested that “a front body” be first introduced in claim 1 which would obviate this rejection of claim 10.
Claims 11-14 are rejected similarly to claim 10 as described above, as they also depend from claim 1 and improperly introduce “the front body”.  The same correction is suggested.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claim 11 recites the limitation “whose woofs are directed vertically in the body and horizontally in the rear body” at lines 3-4.  It is unclear if the claim is explicitly requiring that the fabric is a woven fabric or not by reciting “woofs”. Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If intended to recite a woven fabric, it is suggested that the limitation instead read “wherein the same fabric is a woven fabric having woofs directed vertically in the front body and horizontally in the rear body”.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above.
Claim 12 recites the limitation “to which resin is applied” at line 3.  It is unclear upon which structure the resin is applied as multiple structures were previously introduced in the claim.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “, wherein resin is applied to the portion such that the portion is configured to exert a horizontal tensile force greater than the front body”.  For the purposes of examination, the limitation will be interpreted as best as can be understood when applying prior art. 
Claim 13 recites the limitation “wherein the rear body is made of fabric that exerts a tensile force greater than the front body”.  This limitation improperly recites active method steps in the product claim as opposed to a passive functional limitation.  Correction is required.  It is suggested that the limitation instead read “wherein the rear body is made of a fabric that is configured to exert a tensile force greater than a tensile force able to be exerted by the front body”.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above.
Claim 14 recites the limitation “wherein the rear body is made of laminated fabrics such that the rear body exerts a tensile force greater than the front body”.  This limitation improperly recites active method steps in the product claim as opposed to a passive functional limitation.  Correction is required.  It is suggested that the limitation instead read “wherein the rear body is made of laminated fabrics that are configured to exert a tensile force greater than a tensile force able to be exerted by the front body”.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above.
An effort have been made to identify all indefinite language with the pending claims.  However, Examiner notes the above listing of 35 U.S.C. § 112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112(b) so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 9, as best can be understood, is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 9 recites the limitation “at least a portion of the left sleeve facing the left armpit of a wearer and a portion of the right sleeve facing the right armpit of the wearer”.  In order to overcome this rejection, it is suggested that the limitation instead read “at least a portion of the left sleeve configured to face a left armpit of the wearer and a portion of the right sleeve configured to face a right armpit of the wearer”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9, as best can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2010/100721 to Omuro et al. (hereinafter, “Omuro”).
Regarding claim 1, Omuro teaches an upper body of a garment comprising (Figs. 1A-1B): a body (2) including a rear body with a left armhole on the left side and a right armhole on the right side (back body (22) includes left and right openings proximate respective proximal sleeve ends (15)), wherein a portion of the rear body between the left armhole and the right armhole exerts a tensile force to pull the shoulder blades of a wearer horizontally inward (stretchable part (2b) is capable of exerting a tensile force to pull shoulder blades of wearer horizontally inward; for example, when the garment is worn by a wearer large enough to stretch the garment and place the stretchable part on the back under tension); a left sleeve sewn to the left armhole, wherein the left sleeve includes, before being sewn to the left armhole, a first bulge on a rear surface of the left sleeve, wherein the left armhole includes, before the left sleeve is sewn to the left armhole, a first concavity (See annotated Fig. 2B of Omuro below; left sleeve (1) includes a first bulge on a rear surface and is sewn to a corresponding cavity of the left armhole; the limitations of “before being sewn to a left armhole” and “before the left sleeve is sewn to the left armhole” are interpreted as product-by-process limitations; the resulting structure of the prior art meets the claim limitation), and wherein the first bulge is narrower in horizontal width than a deepest portion of the first concavity (See annotated Fig. 2B of Omuro below; at least a portion of the first bulge is narrower in horizontal width than the deepest portion of the corresponding concavity); and a right sleeve sewn to the right armhole, wherein the right sleeve includes, before being sewn to the right armhole, a second bulge on a rear surface of the right sleeve, wherein the right armhole includes, before the right sleeve is sewn to the right armhole, a second concavity (See Fig. 2B of Omuro and annotated Fig. 2B of Omuro below; similar to the left sleeve as described above, but mirrored across the garment for the right sleeve; right sleeve (1) includes a second bulge on a rear surface and is sewn to a corresponding cavity of the right armhole; the limitations of “before being sewn to a right armhole” and “before the right sleeve is sewn to the right armhole” are interpreted as product-by-process limitations; the resulting structure of the prior art meets the claim limitation), and wherein the second bulge is narrower in horizontal width than a deepest portion of the second concavity (See Fig. 2B of Omuro and annotated Fig. 2B of Omuro below; at least a portion of the second bulge is narrower in horizontal width than the deepest portion of the corresponding concavity).

    PNG
    media_image1.png
    783
    868
    media_image1.png
    Greyscale

Annotated Fig. 2B of Omuro
	Regarding claim 9, Omuro (as discussed with respect to claim 1 above) further teaches wherein at least a portion of the left sleeve facing the left armpit of a wearer and a portion of the right sleeve facing the right armpit of the wearer have highly flexible fabrics (the portions of the sleeves proximate and facing corresponding armpits of the wearer are made a fabric material having some amount of flexibility; See Omuro, [0045]).
Claims 1, 9-10, and 13, as best can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0271671 to Okajima (hereinafter “Okajima”).
Regarding claim 1, Okajima teaches an upper body of a garment (Figs. 1-2; abstract) comprising: a body including a rear body with a left armhole on the left side and a right armhole on the right side (See annotated Fig. 2 of Okajima below; body of garment (10) includes back panel (40) having a left armhole along a left edge of back panel (40) at the border with sections (26, 41) and a right armhole along a right edge of back panel (40) at the border with sections (27, 42)), wherein a portion of the rear body between the left armhole and the right armhole exerts a tensile force to pull the shoulder blades of a wearer horizontally inward (back panel (40) is made of a slightly elastic material that is capable of exerting a tensile force to pull shoulder blades of wearer horizontally inward depending on the hypothetical actions, posture, and/or size of a hypothetical wearer; [0038]; for example, when a wearer is hunched over riding a bike such as in Fig. 5 of Okajima, or, for example, when the garment is worn by a wearer large enough to stretch the garment and place the back panel under tension); a left sleeve sewn to the left armhole (See Okajima, Fig. 2; left sleeve is formed by panels (24, 26, 41); panels of garment are sewn together; [0035]), wherein the left sleeve includes, before being sewn to the left armhole, a first bulge on a rear surface of the left sleeve, wherein the left armhole includes, before the left sleeve is sewn to the left armhole, a first concavity (left sleeve includes section (41) which forms a first bulge that corresponds with a first concavity formed by the left edge of back panel (40); the limitations of “before being sewn to a left armhole” and “before the left sleeve is sewn to the left armhole” are interpreted as product-by-process limitations; the resulting structure of the prior art meets the claim limitation), and wherein the first bulge is narrower in horizontal width than a deepest portion of the first concavity (See annotated Fig. 2 of Okajima below; at least a portion of the first bulge is narrower in horizontal width (e.g., at the indicated point in the annotated figure) than at the deepest portion of the corresponding concavity); and a right sleeve sewn to the right armhole (See Okajima, Fig. 2; similar to the left sleeve as described above, but mirrored across the garment for the right sleeve; right sleeve is formed by panels (25, 27, 42); panels of garment are sewn together; [0035]), wherein the right sleeve includes, before being sewn to the right armhole, a second bulge on a rear surface of the right sleeve, wherein the right armhole includes, before the right sleeve is sewn to the right armhole, a second concavity (right sleeve includes section (42) which forms a second bulge that corresponds with a second concavity formed by the right edge of back panel (40); the limitations of “before being sewn to a right armhole” and “before the right sleeve is sewn to the right armhole” are interpreted as product-by-process limitations; the resulting structure of the prior art meets the claim limitation), and wherein the second bulge is narrower in horizontal width than a deepest portion of the second concavity (See annotated Fig. 2 of Okajima below; at least a portion of the first bulge is narrower in horizontal width (e.g., at the indicated point in the annotated figure) than at the deepest portion of the corresponding concavity).

    PNG
    media_image2.png
    721
    597
    media_image2.png
    Greyscale

Annotated Fig. 2 of Okajima
Regarding claim 9, Okajima (as discussed with respect to claim 1 above) further teaches wherein at least a portion of the left sleeve facing the left armpit of a wearer and a portion of the right sleeve facing the right armpit of the wearer have highly flexible fabrics (the portions of the sleeves proximate and facing corresponding armpits of the wearer, i.e., sections (26, 27) are made a fabric material having some amount of flexibility; [0048]).
Regarding claim 10, Okajima (as discussed with respect to claim 1 above) further teaches wherein the front body and the rear body are made of the same fabric (front (21, 22) and back (40) panel sections are made of the same fabric; [0036], [0038]).
Regarding claim 13, Okajima (as discussed with respect to claim 1 above) further teaches wherein the rear body is made of fabric that exerts a tensile force greater than the front body (back panel (40) is made of a slightly elastic material that is capable of exerting a greater tensile force than in the front body depending on the hypothetical actions, posture, and/or of a hypothetical wearer; for example, a wearer’s actions could apply a greater tensile force across the back when hunched over riding a bike such as in Fig. 5 of Okajima).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In an alternative interpretation, claims 1-4, 8-10, 12-14, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0271671 to Okajima in view of USPN 5,937,442 to Yamaguchi et al. (hereinafter, “Yamaguchi”).
Regarding claim 1, Okajima teaches an upper body of a garment (Figs. 1-2; abstract) comprising: a body including a rear body with a left armhole on the left side and a right armhole on the right side (See annotated Fig. 2 of Okajima above; body of garment (10) includes back panel (40) having a left armhole along a left edge of back panel (40) at the border with sections (26, 41) and a right armhole along a right edge of back panel (40) at the border with sections (27, 42)); a left sleeve sewn to the left armhole (See Okajima, Fig. 2; left sleeve is formed by panels (24, 26, 41); panels of garment are sewn together; [0035]), wherein the left sleeve includes, before being sewn to the left armhole, a first bulge on a rear surface of the left sleeve, wherein the left armhole includes, before the left sleeve is sewn to the left armhole, a first concavity (left sleeve includes section (41) which forms a first bulge that corresponds with a first concavity formed by the left edge of back panel (40); the limitations of “before being sewn to a left armhole” and “before the left sleeve is sewn to the left armhole” are interpreted as product-by-process limitations; the resulting structure of the prior art meets the claim limitation), and wherein the first bulge is narrower in horizontal width than a deepest portion of the first concavity (See annotated Fig. 2 of Okajima above; at least a portion of the first bulge is narrower in horizontal width (e.g., at the indicated point in the annotated figure) than at the deepest portion of the corresponding concavity); and a right sleeve sewn to the right armhole (See Okajima, Fig. 2; similar to the left sleeve as described above, but mirrored across the garment for the right sleeve; right sleeve is formed by panels (25, 27, 42); panels of garment are sewn together; [0035]), wherein the right sleeve includes, before being sewn to the right armhole, a second bulge on a rear surface of the right sleeve, wherein the right armhole includes, before the right sleeve is sewn to the right armhole, a second concavity (right sleeve includes section (42) which forms a second bulge that corresponds with a second concavity formed by the right edge of back panel (40); the limitations of “before being sewn to a right armhole” and “before the right sleeve is sewn to the right armhole” are interpreted as product-by-process limitations; the resulting structure of the prior art meets the claim limitation), and wherein the second bulge is narrower in horizontal width than a deepest portion of the second concavity (See annotated Fig. 2 of Okajima above; at least a portion of the first bulge is narrower in horizontal width (e.g., at the indicated point in the annotated figure) than at the deepest portion of the corresponding concavity).
That said, Okajima does not teach wherein a portion of the rear body between the left armhole and the right armhole exerts a tensile force to pull the shoulder blades of a wearer horizontally inward.
However, Yamaguchi, in a related elastic athletic garment art, is directed to a garment having a plurality of support elements on portions of the upper body of the garment (See Yamaguchi, Fig. 5; abstract).  More specifically, Yamaguchi teaches wherein a portion of the rear body between the left armhole and the right armhole exerts a tensile force to pull the shoulder blades of a wearer horizontally inward (See Yamaguchi, Fig. 5; portion (8) having strong straining force across upper back/shoulder region between armholes is capable of exerting a tensile force to pull the shoulder blades of a wearer horizontally inward depending on the hypothetical actions, posture, and/or size of a hypothetical wearer; [0038]; for example, when a wearer is hunched over riding a bike such as in Fig. 5 of Okajima, or, for example, when the garment is worn by a wearer large enough to stretch the garment and place the strong straining force portion of the modified garment under tension).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the garment of Okajima to include the upper back/shoulder support portion disclosed by Yamaguchi.  One of ordinary skill in the art would have been motivated to modify the garment of Okajima to include the upper back/shoulder support portion disclosed by Yamaguchi in order to provide additional support to the joints and muscles in the upper back/shoulder area of the wearer to prevent disorders in the area as a result of athletic activities (See Yamaguchi, abstract; Col. 1, lines 13-27). 
Regarding claim 2, the modified garment of Okajima (i.e., Okajima in view of Yamaguchi, as discussed with respect to claim 1 above) further appears to teach wherein: at least the rear surface of the left sleeve includes a high-tension region that exerts a stretching force of 45 cN or more when being stretched by 20 % in a longitudinal direction of the left sleeve (See Okajima, Fig. 2; panels (26, 41) of left sleeve are formed of a flexible second fabric that is capable of stretching; [0041], [0046]; Examiner notes that the term "region" is very broad and merely means "any large, indefinite, and continuous part of a surface or space" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)); and at least the rear surface of the right sleeve includes a high-tension region that exerts a stretching force of 45 cN or more when being stretched by 20 % in a longitudinal direction of the right sleeve (See Okajima, Fig. 2; panels (27, 42) of right sleeve are formed of a flexible second fabric that is capable of stretching; [0041], [0046])
Examiner further notes that these limitations recite functional language (i.e., exerts a stretching force of 45 cN or more when being stretched by 20 % in a longitudinal direction of the sleeve), and when the reference discloses all the limitations of a claim except a property or function, and the Examiner cannot determine whether or not the reference inherently possesses properties or functions which anticipate or render obvious the claimed invention, the basis shifts the burden of proof to Applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02; In the instant case, the claim merely relies upon a result achieved under specific conditions instead of further structurally limiting the claimed invention;  Therefore, as Okajima recites the structure of the claim, Okajima meets the limitations of the claim). 
Furthermore, it would have at least been obvious to configure the more stretchable regions of the modified garment of Okajima to be able to stretch the recited amounts in order to provide a comfortably stretchable yet supportive garment, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II)(A). 
Regarding claim 3, the modified garment of Okajima (i.e., Okajima in view of Yamaguchi, as discussed with respect to claims 1-2 above) further teaches wherein: the high-tension region of the left sleeve ranges from the rear surface of the left sleeve to a front surface thereof; and the high-tension region of the right sleeve ranges from the rear surface of the right sleeve to a front surface thereof (See Okajima, Figs. 1-2; panel (26) and panel (27) extend around from a rear surface to a front surface of the left and right sleeves, respectively).
Regarding claim 4, the modified garment of Okajima (i.e., Okajima in view of Yamaguchi, as discussed with respect to claim 1 above) further teaches wherein: a front surface of the left sleeve includes a non-stretchy region that is stretched by less than 20 % when receiving a stretching force of 45 cN or more in a longitudinal direction of the left sleeve (See Okajima, Fig. 1; panel (24) extending to a front surface of left sleeve is formed of a first fabric that is less stretchable/flexible than the second fabric; Examiner notes that the term "region" is very broad and merely means "any large, indefinite, and continuous part of a surface or space" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)); and a front surface of the right sleeve includes a non-stretchy region that is stretched by less than 20 % when receiving a stretching force of 45 cN or more in a longitudinal direction of the right sleeve (See Okajima, Fig. 1; panel (25) extending to a front surface of right sleeve is formed of a first fabric that is less stretchable/flexible than the second fabric).
Examiner further notes that the limitations recite functional language (i.e., is stretched by less than 20 % when receiving a stretching force of 45 cN or more in a longitudinal direction of the sleeve), and when the reference discloses all the limitations of a claim except a property or function, and the Examiner cannot determine whether or not the reference inherently possesses properties or functions which anticipate or render obvious the claimed invention, the basis shifts the burden of proof to Applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02; In the instant case, the claim merely relies upon a result achieved under specific conditions instead of further structurally limiting the claimed invention;  Therefore, as Okajima recites the structure of the claim, Okajima meets the limitations of the claim). 
Furthermore, it would have at least been obvious to configure the less stretchable regions of the modified garment of Okajima to be able to stretch the recited amounts in order to provide a comfortably stretchable yet supportive garment, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II)(A). 
Regarding claim 8, the modified garment of Okajima (i.e., Okajima in view of Yamaguchi, as discussed with respect to claim 1 above) further teaches wherein: a horizontal distance from a left side of the body to the deepest portion of the left armhole equals a horizontal distance from a right side of the body to the deepest portion of the right armhole (See Okajima, Figs. 2 and 4; garment is symmetrical across a central vertical axis between left and right sides and therefore the claimed horizontal distances are equal; [0036], [0043], [0048]); and a half to six times as long as the horizontal distance equals a horizontal distance from the deepest portion of the left armhole to the deepest portion of the right armhole (See additional annotated Fig. 2 of Okajima below; distance d1 is one-half to six times the length of distance d2) .

    PNG
    media_image3.png
    418
    605
    media_image3.png
    Greyscale

Additional annotated Fig. 2 of Okajima
Regarding claim 9, the modified garment of Okajima (i.e., Okajima in view of Yamaguchi, as discussed with respect to claim 1 above) further teaches wherein at least a portion of the left sleeve facing the left armpit of a wearer and a portion of the right sleeve facing the right armpit of the wearer have highly flexible fabrics (See Okajima, Fig. 2; the portions of the sleeves proximate and facing corresponding armpits of the wearer, i.e., sections (26, 27) are made a fabric material having some amount of flexibility; [0048]).
Regarding claim 10, the modified garment of Okajima (i.e., Okajima in view of Yamaguchi, as discussed with respect to claim 1 above) further teaches wherein the front body and the rear body are made of the same fabric (See Okajima, Figs. 1-2; front (21, 22) and back (40) panel sections are made of the same first fabric; [0036], [0038]).
Regarding claim 12, the modified garment of Okajima (i.e., Okajima in view of Yamaguchi, as discussed with respect to claim 1 above) further teaches wherein the rear body includes a portion made of the same fabric as the front body to which resin is applied such that the portion exerts a horizontal tensile force greater than the front body (front (21, 22) and back (40) panel sections are made of the same first fabric; See Okajima, [0036], [0038]; the portion (8) with strong straining force disclosed by Yamaguchi and applied to the garment of Okajima, as described above with respect to claim 1, may be formed of resin impregnated within the fabric of the garment; See Yamaguchi, Col. 6, lines 26-31; the back panel (40) of the modified garment of Okajima having the portion (8) with strong straining force disclosed by Yamaguchi, as described above with respect to claim 1, is capable of exerting a greater tensile force across the back than in the front body depending on the hypothetical actions, posture, and/or of a hypothetical wearer; for example, a wearer’s actions could apply a greater tensile force across the back when hunched over riding a bike such as in Fig. 5 of Okajima).
Regarding claim 13, the modified garment of Okajima (i.e., Okajima in view of Yamaguchi, as discussed with respect to claim 1 above) further teaches wherein the rear body is made of fabric that exerts a tensile force greater than the front body (the back panel (40) of the modified garment of Okajima having the portion (8) with strong straining force disclosed by Yamaguchi, as described above with respect to claim 1, is capable of exerting a greater tensile force across the back than in the front body depending on the hypothetical actions, posture, and/or of a hypothetical wearer; for example, a wearer’s actions could apply a greater tensile force across the back when hunched over riding a bike such as in Fig. 5 of Okajima).
Regarding claim 14, the modified garment of Okajima (i.e., Okajima in view of Yamaguchi, as discussed with respect to claim 1 above) further teaches wherein the rear body is made of laminated fabrics such that the rear body exerts a tensile force greater than the front body (the portion (8) with strong straining force disclosed by Yamaguchi and applied to the garment of Okajima, as described above with respect to claim 1, may be formed of a fabric layer adhered to the fabric of the base garment; See Yamaguchi, Col. 6, lines 17-22).
Claim 11, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Okajima and Yamaguchi, as applied to claim 1 above, further in view of US 2014/0090146 to Yeomans et al. (hereinafter, “Yeomans”), and further in view of USPN 3,187,334 to Porcello (hereinafter, “Porcello”).
Regarding claim 11, the modified garment of Okajima (i.e., Okajima in view of Yamaguchi, as discussed with respect to claim 1 above) further teaches wherein the front body and the rear body are made of the same fabric (See Okajima, Figs. 1-2; front (21, 22) and back (40) panel sections are made of the same first fabric; [0036], [0038]).
That said, the modified garment of Okajima does not teach a fabric whose woofs are directed vertically in the front body and horizontally in the rear body.  Although Okajima generally discloses that the garment may be formed from a knitted fabric that is then cut according to patterns into the required panels, Okajima does not require that the garment can only be formed from a knitted fabric.
However, Yeomans, in a related stretchable, close-fitting shirt art, is directed to an upper body garment, i.e., a shirt, having regions of varying stretchability including front and rear panels (See Yeomans, Fig. 1; abstract).  More specifically, Yeomans teaches that the close-fitting, stretchable garment may be similarly made from a woven fabric just as well as knitted fabric (i.e., a woven fabric having warps and wefts/woofs; See Yeomans, [0079]).
That said, although Yeomans discloses a woven fabric, it is silent as to the direction that the warp and weft/woof yarns of the fabric are oriented in each of the front and rear body panels of the garment, and it can’t be determined from Yeomans alone if the woofs are directed vertically in the front body and horizontally in the rear body.
However, Porcello, in a related multi-panel woven garment art, is directed to an upper body garment formed of panels having different warp and weft orientations (See Porcello, Figs. 1-8; abstract).  More specifically, Porcello teaches a fabric whose woofs are directed vertically in the front body and horizontally in the rear body (See Porcello, Figs. 9-14; fill threads (F), i.e., wefts/woofs, are oriented vertically on a front portion and horizontally on a rear portion; Col. 4, lines 70-74).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified garment of Okajima so that the front and rear panels were formed of a woven construction, the front panel having woofs oriented vertically and the rear panel having woofs oriented horizontally, as disclosed by Yeomans and Porcello.  One of ordinary skill in the art would have been motivated to further modify the modified garment of Okajima so that the front and rear panels were formed of a woven construction, the front panel having woofs oriented vertically and the rear panel having woofs oriented horizontally, as disclosed by Yeomans and Porcello in order to orient stronger warp threads in the most common directions of maximum stress experienced in each of the front and rear portions of a garment, respectively, i.e., in a vertical direction in the rear and in a horizontal direction in the front (See Porcello, Col. 1, lines 38-43).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2009/0077708 to Takamato et al.; US 2011/0035859 to Koga et al.; US 2007/0028351 to Coolik; US 2004/0016041 to Uno et al.; USPN 2,986,740 to Schudson; USPN 2,941,210 to Bren; USPN 5,282,277 to Onozawa; and USPN 2,330,520 to Saveth are each directed to paneled garments having portions of varying stretchability.  US 2008/0141431 to Rance et al. is directed to an elastic garment having supportive laminated panels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571)272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732